845


4   OFFICE OF THE ATTORNEY GENERAL   OF TEXAS
                      AUSTIN
Honorablw Jaama E. X11&y, Pqo 8


    18d vehicle for the purpose 0r tmin8p0rtathm
    or 08rria.p of pmpwrt    fbr compenrratlon  or
    hire QP(YF8Uy pub110 d ghw8y ln the Btate ex-
    oemz in aooordauoswith the prorlelanw of tblw
           ..l n
          Bectloma 3, S end 6 of the Aot require such
'"motoroarriw2n" tc~8ecurw oertlfioatesoi pub110 oonvan-
iMC0 and MCO88it~ Or &+43l'Idt8hplpthw R8ilCBad &UUEd~-
81OflOl TUNE.
          sweti0i.A
                  1 (8) or thw above hot      thrine5    8 %ot.or
oarrlwr" in the following language:
          w(g) The tcrrm*motort3arrier*      mwm8 any
    pormn,   tlzxar oozpQrat~on,
                               oomply,        oo-part-
    LlWmhi~,       SUOO&lltiOU
                            Or jOtIlt   6tOok a8aOOia-
    tion,ena  thcllrlwe8aeu,reewlvern or true-
    teu app0lntet-l by any court r;ht&sc~sr, own-
    ing, aentmlli~, mwu3gln~.,opematlng or
    oaualngto beoperated anymtorpropslled
    vohlole umd intransportir@ propwrtyior
    oomgmnmtlon or hire omr any pub110 Ngh-




     olodo        and tN8 Aat shall not apply to motor
    mh.68           opwratwd lxalaalvellywlthin the in-
     corp0ratsQ       limft8 or oltlws or towneJ.-
           Thw proper detwnaiaationof your q~estlone depond8
upon the sdmnlng of tbw term *motor warrier" as de?lned in
Bbuae Blll3Io. 335, and, more apewltiafilly,  thw Wxmtion
Or the I&J,i8;L&llV in insOrtiI&f th0 d18UtW, "WhWn, in the
aourseof 8a& tmmsportatloaa hlghwag&tmmt~or~~
faoorporatadoftles, towns, or Vil3.l%&5WS 18 trsvar8wd."
           The priu18rypurpo8s in conetrtzfng8 rstatute1s
to asawrtah the intent&xx of the Le&lat~w+        Otiitiw
rords in 00mton u8w contalnsd In a etatuts will be glVe2l
thsiraaturalsnQ popularnteanlrrg:  tmleu,aoontrarplntwn-
tion I.8 0163arlyapparent from the eontext or tml.mw there
is worm rmoeaalty in a partloulsr cuarwfor 8doptfIlg a &it-
r0rcmt  tm8tr00 tion. The laqtirg $8 not to it8 ClbstZaUt
memlng, but aa to the sense   in vihiohIt in naed~ hence,
in evwzy waae thw gartloularm         depmde apo& and
mast be awtemlned by, the aonterf and subJwct matter, and
&oooreble J-8    r,.xlldey, Paage3


the evident lntentlon0r tha Lwglelatur*r.The history Or
legislet5.ongenerally, pertaini~ to the aubjwot mattwr,
may be oonelderedand resort muy be hrd to lagislatlv?
founxals au% rsoords to aaaW$Tlnxth;~8tury OS the bet
a8 M aid to oon8txnotion.                    197, 3eot1on
105; p. 193, seotioxl104; p. 231, dwt3tiziP'
                                           23; p. 230,
Se&ion 122, and w88w8 thwrwln altwd.
          Aota OS 1929, Forty-firstLe&slatun,, Regular
session, page 698, Rouse Bill Xo. g!M Cbaptwr 514, de-
rinfd the term %otor  08rrlei aw dow8t
          Yieotlon1. (a) The twna *motor oartier'
     when Wed in thi8 Aat dMOte# 8SlypWl'8OU
     rlxm, oorpoz-ation,oo-gertaerehlg,aclsooia-
     tion, joint stock aeeooiatlon,reoeiver,true-
     tow,   or lwssww who   opwrstwaor oausea to be
     opwrntwd any motor propelled rwblale (not u8u-
     ally op8ratwd on or ovwr ralle) over or along
     the highreys or strwefo of this stete for tS
     parpoee or oarrylng or frenwportlng propsrtf
     Sor compensationor hire bwtwwen tvroOT mure
     lnoorporatedoltlea, tarns or rillag~e.*
          soon after the passagw of the 192Q -AattN.8 de-
partment rend~erwd an o~ioion in reaponaw to a quwmtion pro-
pounded by the R8llroad co9paLs8lon  OT Tame tConforeuoe
Opinion 720.2776, Book $3, &qe 160, 6ete6 June 26 1929,
Repzt and OplnPons of t&w Attorney General,   1928-iQ3C,
pagw 2181, in xvhlahit ~88 ruledr
             *Beotdon 1. (a) of the Act de&tiesa
     98otor    oarrler’ a8 bein@ 8 motor pmpell8d
     rehlwls operatwd along the Nghmye or
     etreets    Tar thw purp;roee
                                of oarryW@ or trans-
     porting property Sor aoapamatlon or hire
     *betweentwo or more incorporatedcities
     tome, or vlllagao t. Ke believe that thb
     Act 18 olwar In r~equlrlag
                              that before a motor
     rehlale oonstitutasa motor oarrier, the op-
     eration must be b&wWn t= or msrw oltlea,
     .tmvn8, or tlllaagee I whloh am inaorptxnta6,
     and that the opwratlon    bet-    tam po%nts,
     only one 0r wbioh iarlaaorporatwd,dose nab
     QOD~(~wIthin thw flaPi of thw kat 80 WI t0 l-0-
     qulrw sugwrrislon and rlagulation   by lthsRalX-
     Foad ~OkWitt8hIh
Honorable Jamew E. Kllday, Page 4


     harry or transport property for tiireor oom-
     pwnswtlon,end (2) must opentw betwewr!two
     imnfclpal aorporatlone;othexwl6*,it la not
     8 motor aarrlwr unbr tN8 hot if It 16ak8
     either of these two aheraatwrlstlae.W
          It will thu8 bw sewn that when t$e pr68ent etat-
uts was enactedw 8n amendment to the 1929 AOt, thb tew
*motor oarrier* herda restrioted meaning and applied o;ily
to operationsbwtwwen tvropointa, both of whlah werw au-
nlalpal clor.mmtfons.
          This law apparentlyprored lteelr to ba deieotlve
in many rays (Seatlou2Zb, Bouwe Bill No. 333, Aofe Hal),
Mb 8 aomprwhwnalvea8NndmeatWao 3a8Wd in 1QSlmaldng
~~rngee,      one of which wae the deflnitlonof a fmoter
        . Howe Bill Ho. 335, Aata of 1831, Forty4wo0aU
fn~8b&tUlW.
          As favorably rapart& vvithaawndmmta by the
I~OUSWCo!%&tew 0i El~$~uay8and k&Or Traffic Halah 17,
1931, Eousw Bill No. ?M aontaiawd thw follodng deflni-
tiOl3Of 8 *DOtOr 08ti%~t
          *Seotlon 1. Cft)Thw tam3 'motor aarrlrr’
     means any par8on, rill;, ~oorporatlon,oompany,
     oo-partnwrwhlp,ae8oolatlonor joint stwk am
     saalationand their leawees, reoeiosre'or
     trwteee 8ppolntwd by any tourt ubetsowver,
     awning, aantralllng,manesie, opmitlng or
     OttUeiry!
             to bw ope2vlted 84 motor propelled To-
     hicle uawd in tranaportlngpropert for com-
     pensation or hire ovwr any pub110 E i&mar in
     this state; provided that the tern *motor osr-
     rldr’ as uswd In tAl8 Aat ahall not include
     end this Aot ahall not ap ly to notOr vahialee
     ope,ratwd6xolWlrwlp with% tha lnoorporated
     1lmlte of oltlw8 or toruns."
          Tbla defltitlonwas very aonprebOnaiv%  WI  rap-
rwwwntwd a distinat 4wpflrturwrr00t thw imnmr Wt8tUth   It
lno1udc6within thw owratlon   ol' the Aot all tmn8portatiw
of graperty far hlrw by sotor rehloalwaovwr all gublla high-
waya in this Stats, outelde the aorporatw limits of oltlwa
or toarta without refwrwnaw to dlstanae or points or origin
and destfnstlon.
         v%Tlou8 CiURWdMnt,SWiBrCOfi&TWa in t&W fi~Um ard
Senda, thw airwot OS whiwh a3tildb~Ye bwen tb Sx4#i@tae~=
Fionorable Samee L. Kllday, Page b


taln aommoditiossnd traneaat~006r0or    Yen maxlm~  die-
tancee, but rallee or acloptlon.The         r&orenur t0
V.raverse*IS rouna in an amendment orrerea In the E?ous*
and later la the senate, bnt r6116d Or edoption, wbloh
woul8 have Inserted In SeotIon 1 (f) ju6t before the pro-
~180 th6 r0ii0tiq langtmger
             q%ers in the oour6e of suoh twn6porta-
        tlon a highway is traoeroedbetw6en two or SW6
        lncorporatsdtown6 or dtfo6.'
                hmendxentswere made In                tho Senate to other     6600
t.iOM   Qr     t&S Aot,   th0 nOU6e r6fU6&               t0 OOWIJr,   and a tSV@O
ooaierenoe       eomittee    war appOinted.               A6 t6pOrfsd    flW% the
rroe oonferewe oaxmltteeand 86 rinfay ensoted th64Laatteer
Were In the oour6e or suoh tr6n.6 rtatlon a hI@ua
tw660 two or xu3relnoorgoratedoltr06, townci,or *I1
i6 trarerseb,"we26 Inal0u68 in 3eatlon 1 (4~)
                                            aerinitig a 6t0-
tor oarrler.
          X6 think It Is Masonabk! to a66uae that th6 free
aonfereaoeocamlttee tborongblydIscruseed    the maanIng.ald
erreat of ohanges !aa&ein the a0t durl their dollhera-
tlon6 am3 -t&etthe stmbera 0r aaoh oh132 ttae were f6mIlIar
?I.  the pur 06)~~ tmderlpllG;the am6n6~8nts madd in 0Qmmit-
      Tho bif1 naa reported fzvm the ooxaittes with a6
ree&UatIon      that It oa6s as mtitton, but 6 Qinorltf
&6tmo&i py86ril6d by &iBbeXYJ&Ok 6Od hp4!, SXld ~titO&
Thi6    6tetogQnt      read     in pati     a6    rOilOW6:

             *Vie,the andersignednumbers of Fiou6e Free
        Cantorewe CormIttee,appointed to consider
        Bows  Bill6 lia.336 and BTo.366, have fai&d to
        Sign    th0   Mjbrity      rop0rt        On   ?hUSe   ml1   30.   ?I=
        for ths       r0liowingr6a60n6: .              . .
              *AEJre,portsd en8 ro~o~~~en~Ietl
                                            by the astjor-
        Itg at this aonferenoeoomsittoe Rou6e Bill
        Ipo.333 pr0vldo6 (motion    5) that wery 00zam0n
        6arri6r shall obtain Floraths Bailroad aolasria-
        sion a oertlflaateor ?ubllo Com~:oismaa aa6
        aeqmeltp   and a pemkit  (section6) ii t2xe6p-
        plloant desire6 to operate a6 a oantraot oar-
        rler. Nalthnr o6rtl~Lonteor permalt,h0wwer.
Boaorable Yama E. Kil.t?ay,
                         Fwe 6


     in the linlts 0r lworpoXatod oltleo an4 tcnm6.w
     House Journal, Bbrtp666ond I&nlature, pm EO5!5.
          The general purpose 0r the ohaago ~4660in soctlm
1 (g) ma6 olearly to r66trlot the d&inltlon In its 600
The langnag la qwr6tfontight beooiutnmde6         d66orI
of the hi&ways *hers regulationwould be ofSmd.lve,
the jostedlctlonof the Coxdedon would extend to the*?&
uhtlon 0r hauling ror hixe only oa or upon puhlfo hlebrrrpr,
altuatod or looatsd betw66n lnaorgeratedtown6 aud to *b-a-
Temo" 6uah a d66arib6d hIghway,u6an%ng to jouraey along
or upon it for any dlstanoe %dmcoow6r. On th6 other.hand,
the lenguags my be cocatrueda6 d66orIptlvo0r the rmioe,
l.e., the regulation or that ssniae owr any hl&~,          whloh
6exvI0e extends b&moon or through tw0 or more it630rp0m0a
towna without rererence to the origin or altiarte    dostllu-
tiOn Ot'th6 tl%lM&Wt6tiO~.

          Eridsntly at lea& tso rparbarsof the Szse oonfer-
6aoe~ttee      thou&t thelatterm6anSngrrrr iafend6d66
IndIoat6d by the %i.Wrlty 6t6t6fumt QWml abw6.
          '$86hsu. nOw @nE      tha A6t a6 a Wh0l.o(LoUI dd
In 6etoxmIaIngwhether   *txa~er60wwcu iateldod   to man tm-
      for any di6tOWO
oli.!ig                 on a poblio ai&iu 6itU6t6d bdW#Wl
tn, or more IxcorpozWod tomu, or trwe &I       botwaa throu&
OT beyoad two or wnre ia66 l&ml foatl on say Quhlb hlgh-
My.   It 06anot nmm txw0.l T ng r0r cay dlstanee ffasay h%gh-
way else the lanp;usgs b66aa66 6i6atXiaglO66~
          Seetlon 1 (h) derfnas 6 *anntmwt6ati6r* a6 5

Oth6Ethan 66 6 c-0




6erve, rO6tW   aad regtalat6trazmgortatlonand to
the exkrrtIx%and all ruture uadue buxdens on the hrghwarr;
arlelng by reason o? the u66 Of th6 highram
and 6ba11 e-0 "oonsidmtlsn to t&6 -
tg gnyl6siormr6* oowrts or th6 6~6~61 counties and bo
      ommmndatloas oi the Looak gw&rnm6n t 0r MY norti~i-
pallty through or between which nmtsr OaTrlen Olg~tO*~
                                                                   851




Se&ion 5 re@res    com~n  oerrler *notor camlore* to 60-
atireoertifioatesor 2ublia oonvtilenceand neoe66Ityto
operate *over the oubllc hiprhwaysr
                                  of t5is State.* Rumer-
0116other rules aad regulationsa~6 oontained in the A~ot
governin,:the aperationsof rotor oarrlets whloh we do not
oonoider neoeasarv to enumerate here. soctlon 22b. In de-
elarIq* the 1edeiLatlvepoliay, made, In part, a6 iollmmr
         “The   bUSInt6S   Or   Qp%7ktIIX&    a6   6 Nor   Oar-
     rler 0r property for hire along the highwa~ 0r
     this State 16 declared to be a buelnsea arreoted
     with the ~ubllc lntereot. . .*

          Upon a oaretul cofisidcratlon or the Act ae a
&ole w% hare cor.clud%C  the).tb.eLegislatureInteaded to
re&.ate motor ro!ifolesrendering a oetialntype serrl00
dor:neC IA the Xct a6 nwtor oerrIer6*,the servloe refer-
red to boln(l:
             that in nhfoh the earrler ln the oour6e of hi6
tramportatlon travel6 rron.one Incorporatedtom to.anoth-
er over any publIe,higbwap in this State.   The purpose-8
not to remlet all motor vshlclea regardlessoi the nature
ot"thc 6exvIce, operating on certain highwayas Thus eon-
&rued, the kot cams -intoherIUOAya6 8 Whole.
          Tke constn;ctIon we have given th% Act f6 amax-
entlp in acoord 31th thu unllors,departmentalconetnration
0r practltje in the enrora~nt or the Lot rr0m 1931 until
reoe!ztly,acoordiqj to our irimm%tIon.
           hs pointed ‘out above, prior to the 1931 amend-
ment.,the temlnl or the transportationw66 required to be
munlai~al corsoratloue. h elgnlflaantohange ~66 made la
         ags in E.ouaeBill X0. 333; howwer, It 16 only
                *in the course of such t.ranaportatfonna
hIghway be traversed betwee twc or iimreIWOxpO~ted
tarns, thu6 sI@?lryI~ that lee6 than the lib314 route
WJuld be 8UffIdeEt    to brlw, the op%r%tor XithiA the term
or the act.    It .mxstbe presumed that t&e Legielaturehad
     purporrein nlnc!In ohaa&ng the wording of the deflni-
e.o.oA
       Tha ract th%t IAhighway betwaen two Incorporated
eftlfigIs traverse& in the oourse 0r a contIauou8trampor-
tation SGQ InaLuded In the route.Is the taatir whioh con-
stitutes ths operator ror hire a %3tor oarder*.
          Ea6ed upoc the fore~olng           aaalysls, It Ie our
apinl9,nthat:
              !fheXailroad comIsslon or T%zas has author-
ity to isok a certiiiouteof ;rublIcconwnienoe and Weee-
                                                                852


H0norabl.c   3a-,cs   L. Itildey,Pape 8




           R   The TIaIlroac!
                            C0mn.taslon of Terns does tot
have authogty to Isme a'ocrtlflaatcof publlo convenleme
and necessity Txm rw inoo~orated tuwn to an un.hmorporat-
4a town n-htrethtra art no towns betmwz.7 the tra since no
portionof ttc trans;?ortstion or mute is between or thmugh
two or 9or4 inO:aqod4a   cities.
          3. Thsr4 is 8 tlistlnatlon  between the tuo   opsr-
atlona deeoribed in your letter of rspuent.